
	
		II
		110th CONGRESS
		2d Session
		S. 2648
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2008
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Workforce Investment Act of 1998 to improve
		  programs carried out through youth opportunity grants, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Supporting Training and Employment
			 Potential for Underemployed Populations Act or the
			 STEP UP
			 Act.
		IYouth opportunity
			 grant program
			101.FindingsCongress finds the following:
				(1)Finding
			 employment that provides steady income and a career track is a problem for
			 young, undereducated men and women who lack educational credentials and are
			 disconnected from the labor market.
				(2)That problem is
			 particularly acute for young African-American men. In 2006, over
			 1/5, or 21.8 percent, of black men ages 16 through 24 were
			 unemployed. This is roughly double the unemployment rate for all young men
			 (11.2 percent).
				(3)Even over a
			 period of relative economic growth, employment for disconnected
			 African-American men has declined. In 1999, 65 percent of African-American male
			 high school dropouts were jobless and not looking for work. In 2004, that rate
			 had risen to 72 percent.
				(4)The Youth
			 Opportunity Grant Program was established in the Workforce Investment Act of
			 1998 to provide intensive job training and placement activities as well as
			 other educational, social, and recreational services to at-risk, hard-to-serve
			 youth.
				(5)The Youth
			 Opportunity Grant Program built upon the most promising strategies of previous
			 demonstration programs that strongly suggest the effectiveness of intensive
			 case management and follow-up services in assisting disconnected young men and
			 women in finding long-term employment.
				(6)By reauthorizing
			 and refining the Youth Opportunity Grant Program, Congress could help make
			 strides against those serious problems faced by both young African-American men
			 and other disconnected youth.
				(7)Over the course
			 of the Youth Opportunity Grant Program, 36 localities with high poverty rates
			 received funding through grants. The Youth Opportunity Grant Program was
			 effective in assisting hard-to-reach populations. The Department of Labor
			 estimates that 42 percent of the eligible youth and 62 percent of the eligible
			 out-of-school youth in the target areas enrolled in the Youth Opportunity Grant
			 Program.
				(8)Further
			 understanding of the successes of, challenges faced by, and shortcomings of,
			 the Youth Opportunity Grant Program in the past, and in the future, will
			 require extensive evaluation and study by the Department of Labor.
				102.Youth
			 opportunity grantsSection 169
			 of the Workforce Investment Act of 1998 (29 U.S.C. 2914) is amended to read as
			 follows:
				
					169.Youth
				opportunity grants
						(a)Grants
							(1)In
				generalUsing funds made available under subsection (j), the
				Secretary shall make grants to eligible local boards described in subsection
				(c) and eligible entities described in subsection (d) to carry out programs
				that provide activities described in subsection (b) for youth and young adults.
				The boards and entities shall carry out the programs to increase the long-term
				employment of youth and young adults who seek assistance and who live in
				empowerment zones, enterprise communities, or high poverty areas.
							(2)DefinitionIn
				this section:
								(A)Hard-to-serve
				young adultThe term hard-to-serve young adult means
				an individual who is—
									(i)not less than age
				25 and not more than age 30; and
									(ii)(I)an unemployed
				individual;
										(II)a school dropout;
										(III)an individual who has not received a
				secondary school diploma or its recognized equivalent;
										(IV)an ex-offender; or
										(V)a noncustodial parent with a child
				support obligation.
										(B)Youth or young
				adultThe term youth or young adult means an
				individual who is not less than age 14 and not more than age 30.
								(3)Grant
				periodThe Secretary may make a grant under this section for a
				2-year period, and may renew the grant for each of the 3 succeeding
				years.
							(4)Grant
				awardsIn making grants under this section, the Secretary shall
				ensure that grants are distributed equitably among local boards and entities
				serving urban areas and local boards and entities serving rural areas, taking
				into consideration the poverty rate in such urban and rural areas, as described
				in subsection (c)(3)(B).
							(b)Use of
				funds
							(1)In
				generalA local board or entity that receives a grant under this
				section shall use the funds made available through the grant to provide job
				training and employment activities and related services, including—
								(A)activities that
				meet the requirements of section 129;
								(B)youth development
				activities such as activities relating to leadership development, citizenship,
				and re-entry from the justice and juvenile justice systems, community service,
				and recreation activities; and
								(C)(i)workforce preparation
				and attitudinal training;
									(ii)sector-specific skills training as
				described in subsection (f)(1)(D);
									(iii)educational completion services,
				including classes that lead to a secondary school diploma or its recognized
				equivalent (and programs to prepare for such a class), remedial reading and
				mathematics classes (including classes to prepare an individual to read and do
				mathematics at a college level), and skills certification and credentialing
				programs;
									(iv)access to internships,
				transitional jobs, work experience, and nontraditional employment
				opportunities;
									(v)access to other services either
				directly or through an organization that enters into a strategic partnership
				described in subsection (e) with the local board or entity, including parenting
				classes for fathers and mothers, financial literacy services, services to
				improve health care (and mental health care) treatment and access, and services
				to improve access to affordable housing and shelter; and
									(vi)assistance in obtaining the earned
				income credit under section 32 of the Internal Revenue Code of 1986 and
				obtaining benefits through government entitlement programs, such as the
				Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et
				seq.) and unemployment compensation programs, as well as other State and local
				entitlement programs that may be applicable.
									(2)Intensive
				placement and follow-up servicesIn providing activities under
				this section, a local board or entity shall provide—
								(A)intensive
				placement services; and
								(B)follow-up
				services, including case management, every 2 months for not less than 24 months
				after the completion of participation in the other activities described in this
				subsection, as appropriate.
								(3)Limitation on
				use for hard-to-serve young adultsThe local board or entity
				shall not use more than 25 percent of the funds made available through the
				grant to provide activities for hard-to-serve young adults.
							(c)Eligible local
				boardsTo be eligible to receive a grant under this section, a
				local board shall serve a community that—
							(1)has been
				designated as an empowerment zone or enterprise community under section 1391 of
				the Internal Revenue Code of 1986;
							(2)(A)is a State without a
				zone or community described in paragraph (1); and
								(B)has been designated as a high poverty
				area by the Governor of the State; or
								(3)is 1 of 2 areas
				in a State that—
								(A)have been
				designated by the Governor as areas for which a local board may apply for a
				grant under this section; and
								(B)meet the poverty
				rate criteria set forth in subsections (a)(4), (b), and (d) of section 1392 of
				the Internal Revenue Code of 1986.
								(d)Eligible
				entitiesTo be eligible to receive a grant under this section, an
				entity (other than a local board) shall—
							(1)be a recipient of
				financial assistance under section 166; and
							(2)serve a community
				that—
								(A)meets the poverty
				rate criteria set forth in subsections (a)(4), (b), and (d) of section 1392 of
				the Internal Revenue Code of 1986; and
								(B)is located on an
				Indian reservation or serves Oklahoma Indians, or Native villages or Native
				groups (as such terms are defined in section 3 of the Alaska Native Claims
				Settlement Act (43 U.S.C. 1602)).
								(e)Strategic
				partnerships
							(1)Local
				boardsAn eligible local board may—
								(A)work
				independently to provide activities under this section; or
								(B)enter into a
				strategic partnership to provide activities under this section with 1 or more
				entities consisting of—
									(i)a
				community-based job training provider who is an eligible provider identified in
				accordance with section 122(e)(3), or another provider selected by the local
				board;
									(ii)State or local
				government entities;
									(iii)labor
				organizations;
									(iv)other entities
				described in the statement of need required by subsection (f)(1)(C);
									(v)private sector
				employers;
									(vi)educational
				institutions, including secondary schools (which may be public schools,
				parochial schools, or other private schools) or community colleges; or
									(vii)entities in the
				judicial system, entities in the juvenile justice system, or organizations
				representing probation and parole officers.
									(2)EntitiesAn
				eligible entity may—
								(A)work
				independently to provide activities under this section; or
								(B)enter into a
				strategic partnership to provide activities under this section with—
									(i)the local board;
				and
									(ii)1 or more
				entities described in paragraph (1)(B).
									(f)ApplicationTo
				be eligible to receive a grant under this section, a local board or entity
				shall submit an application (individually or as part of a strategic partnership
				described in subsection (e)) to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require, including—
							(1)(A)a description of the
				activities that the local board or entity will provide under this section to
				youth and young adults in the community described in subsection (c) or
				(d);
								(B)a description of the strategic
				partnership referred to in subsection (e), if any, that the applicant intends
				to enter into to provide activities under this section;
								(C)(i)information describing
				how the applicant will coordinate the planning and implementation of the
				activities to be carried out under the grant with entities serving youth in the
				community involved, including the one-stop operator and one-stop partners in
				the local workforce investment system, educational institutions including
				institutions of higher education, child welfare agencies, entities in the
				juvenile justice system, foster care agencies, and such other community-based
				organizations as may be appropriate; and
									(ii)a statement of need for the
				community;
									(D)information identifying employment
				sectors in the local and regional economy that could employ youth and young
				adults served under the grant and a plan to provide sector-specific skills
				training for jobs in those sectors and employment opportunities in those
				sectors; and
								(E)information identifying the specific
				role, if any, that private sector employers in growing employment sectors in
				the local and regional economy will play in that plan, including information
				describing their skills training curricula and job placement programs;
								(2)a description of
				the performance measures negotiated under subsection (h), and the manner in
				which the local boards or entities will carry out the activities to meet the
				performance measures;
							(3)a description of
				the manner in which the activities will be linked to activities described in
				section 129; and
							(4)a description of
				the community support, including financial support through leveraging
				additional public and private resources, for the activities.
							(g)ConsiderationIn
				making grants under this section, the Secretary shall give special
				consideration to a local board or entity that submits an application under
				subsection (f) as part of a strategic partnership described in subsection (e)
				that includes a private sector employer if the employer agrees to—
							(1)commit to hire
				youth and young adults who complete the program carried out under the grant
				involved;
							(2)provide
				personnel, facilities, equipment, and a skills training curriculum for the
				program;
							(3)provide
				internships, mentoring, and apprenticeship opportunities for participants in
				the program; or
							(4)provide funding,
				scholarships, and access to specified employer-based resources for the
				program.
							(h)Performance
				measures
							(1)In
				generalThe Secretary shall negotiate and reach agreement with
				the local board or entity on performance measures, for the indicators of
				performance referred to in subparagraphs (A) and (B) of section 136(b)(2), that
				will be used under paragraph (3) to evaluate the performance of the local board
				or entity in carrying out the activities described in subsection (b). Each
				local performance measure shall consist of such an indicator of performance,
				and a performance level referred to in paragraph (2).
							(2)Performance
				levelsThe Secretary shall negotiate and reach agreement with the
				local board or entity regarding the—
								(A)overall
				performance levels expected to be achieved by the local board or entity on the
				indicators of performance; and
								(B)separate
				performance levels for those indicators for the performance of the board or
				entity—
									(i)regarding
				participants in the activities who are not less than age 14 and not more than
				age 24; and
									(ii)regarding
				participants in the activities who are not less than age 25 and not more than
				age 30.
									(3)Evaluations and
				reports
								(A)Evaluations
									(i)Evaluations of
				prior activitiesNot later than 2 years after the date of
				enactment of the Supporting Training and
				Employment Potential for Underemployed Populations Act, the
				Secretary shall complete the evaluations described in paragraph (1) of local
				boards and entities, using performance measures with overall performance levels
				described in paragraph (2)(A), concerning activities carried out under
				subsection (b) prior to that date of enactment.
									(ii)Evaluations of
				new activitiesNot later than 2 years after a local board or
				entity receives a grant under this section after that date of enactment, the
				Secretary shall conduct the evaluations described in paragraph (1) of that
				local board or entity, using performance measures with overall performance
				levels described in paragraph (2)(A) and performance measures with separate
				performance levels described in paragraph (2)(B).
									(iii)Comparison
				groupsThe evaluations conducted under this paragraph shall
				include evaluations of carefully matched comparison groups.
									(B)ReportsThe
				Secretary shall prepare a report, based on the evaluations described in
				subparagraph (A)(i), that contains the baseline data obtained and that begins
				to detail the best practices of recipients of grants under this section
				throughout the Nation. The Secretary shall prepare an annual report, based on
				the evaluations described in subparagraph (A)(ii), that contains the data
				obtained and that details the best practices of recipients of grants under this
				section throughout the Nation, with attention to how different activities
				impact both different demographic sectors of the population and different age
				groups in the population.
								(4)UseIf
				the Secretary, in conducting evaluations under paragraph (3), determines that a
				local board or entity fails to meet the performance measures for 2 fiscal
				years, the local board or entity shall not be eligible to receive a grant under
				this section for a subsequent fiscal year.
							(i)Incentives for
				business partnersThe Secretary shall establish a plan to
				increase the availability of bonds through the Federal Bonding Program carried
				out through the Employment and Training Administration to employers that are
				partners in the programs carried out under this section.
						(j)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $250,000,000 for fiscal year 2008 and each subsequent fiscal
				year.
						.
			103.Conforming
			 amendmentsSection 127 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2852) is amended—
				(1)in subsection (a)(1)—
					(A)by striking sections and
			 inserting section; and
					(B)by striking and 169 and all
			 that follows and inserting ; and; and
					(2)in subsection
			 (b)(1)(A)—
					(A)in clause (i), by
			 striking provide youth opportunity and all that follows through
			 grants) and; and
					(B)by striking
			 clause (iv).
					IIEarned income
			 tax credit enhancement
			201.Short titleThis title may be cited as the
			 Earned Income Tax Credit Enhancement
			 Act of 2007.
			202.FindingsCongress finds the following:
				(1)The earned income
			 tax credit is considered one of the most successful antipoverty programs in the
			 United States. Previous expansions of the earned income tax credit in the 1990s
			 were instrumental in lifting families, especially single parents, out of
			 poverty by increasing income and building assets.
				(2)However, the
			 earned income tax credit provides little assistance for childless workers and
			 noncustodial parents. The credit for childless workers is only 15 percent of
			 the credit for a worker with 1 child.
				(3)Increasing the
			 maximum earned income tax credit amount for childless workers would help to
			 lift more individuals out of poverty and mirror the successful credit expansion
			 of the 1990s. Additionally, lowering the age of eligibility will extend this
			 important credit to the growing population of young adults living in
			 poverty.
				(4)Although the
			 effectiveness of the work opportunity tax credit has come under scrutiny, the
			 credit is limited in scope. The credit is only available to employers and
			 offers no benefits to employees to encourage job retention. Additionally, the
			 credit only addresses short-term job retention, not long-term
			 employment.
				(5)Expanding the
			 work opportunity credit to employees and increasing the time period of the
			 credit's availability could provide greater incentives for employees to stay in
			 their jobs and for employers to retain these workers over long-term
			 periods.
				203.Enhancements
			 to earned income tax credit
				(a)Credit allowed
			 for certain childless individuals over age 18
					(1)In
			 generalSubclause (II) of section 32(c)(1)(A)(ii) of the Internal
			 Revenue Code of 1986 (relating to eligible individual) is amended by striking
			 age 25 and inserting age 21.
					(2)Exception for
			 full-time studentsParagraph (1) of section 32(c) of such Code is
			 amended by adding at the end the following new subparagraph:
						
							(G)Exception for
				full time studentsThe term eligible individual
				shall not include any individual described in subparagraph (A)(ii) if such
				individual has not attained the age of 25 before the close of the taxable year
				and is a full time student for more than one half of such taxable
				year.
							.
					(b)Modification of
			 credit amount for individuals without qualifying children
					(1)Modification of
			 credit percentageThe last row in the table in section
			 32(b)(1)(A) of the Internal Revenue Code of 1986 is amended by striking
			 7.65 in the middle column and inserting
			 15.30.
					(2)Modification of
			 phaseout amountSubparagraph (A) of section 32(b)(2) of such Code
			 is amended to read as follows:
						
							(A)In
				generalSubject to subparagraph (B)—
								(i)in the case of an
				eligible individual with 1 qualifying child—
									(I)the earned income
				amount is $6,330, and
									(II)the phaseout
				amount is $11,610,
									(ii)in the case of
				an eligible individual with 2 or more qualifying children—
									(I)the earned income
				amount is $8,890, and
									(II)the phaseout
				amount is $11,610, and
									(iii)in the case of
				an eligible individual with no qualifying children—
									(I)the earned income
				amount is $4,220, and
									(II)the phaseout
				amount is 200 percent of the dollar amount applicable under subclause
				(I).
									.
					(c)Increased
			 credit for certain individuals without qualifying children
					(1)In
			 generalParagraph (1) of section 32(b) of the Internal Revenue
			 Code of 1986 is amended by striking subparagraphs (B) and (C) and inserting the
			 following:
						
							(B)Increased
				credit for certain individuals without qualifying childrenIn the
				case of an eligible individual described in subparagraph (C), the credit
				percentage under subparagraph (A) shall be 30.6 percent.
							(C)Eligible
				individual describedAn eligible individual is described in this
				subparagraph with respect to a taxable year if—
								(i)with respect to
				such eligible individual for the taxable year, another individual—
									(I)bears a
				relationship to the eligible individual described in section 152(c)(2),
									(II)meets the
				requirements of section 152(c)(3), and
									(III)has the same
				principal place of abode as the eligible individual for less than one-half of
				such taxable year,
									(ii)such eligible
				individual is required to make child support payments with respect to the
				individual described in clause (i), and
								(iii)such eligible
				individual has made all such required child support payments during the taxable
				year.
								For
				purposes of clause (iii), an eligible individual shall be treated as having
				made all required child support payments during a taxable year if such eligible
				individual has made child support payments in an amount not less than the total
				amount of child support payments required for such eligible individual for such
				taxable
				year..
					(2)Notification of
			 failure to pay child supportSection 464(b) of the Social
			 Security Act (42 U.S.C. 664(b)) is amended by adding at the end the following
			 new paragraph:
						
							(3)The Secretary
				shall use notices of past-due support under this section in administering the
				earned income tax credit under section 32 of the Internal Revenue Code of 1986
				for eligible individuals described in subsection (b)(1)(C) of such section. The
				regulations promulgated pursuant to this subsection shall require States to
				submit such notices at a time adequate to allow the Secretary to properly
				administer such credit for such
				individuals.
							.
					(d)Repeal of
			 EGTRRA sunsetSection 901 of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 (relating to sunset provisions) shall not apply to
			 the amendments made by section 303 of such Act (relating to marriage penalty
			 relief for earned income credit; earned income to include only amounts
			 includible in gross income; simplification of earned income credit).
				(e)Election to
			 average earned incomeParagraph (2) of section 32(c) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(n)Election to
				average earned income
							(1)In
				generalUnder rules established by the Secretary, in the case of
				an eligible individual who has made an election under this subsection,
				subsection (a) shall be applied—
								(A)by substituting
				the taxpayer's 2-year averaged earned income for the
				taxpayer's earned income for the taxable year in paragraph (1) thereof,
				and
								(B)by substituting
				2-year averaged earned income for earned income
				in paragraph (2)(B) thereof.
								(2)2-year averaged
				earned incomeFor purposes of this subsection, the term
				2-year averaged earned income means, with respect to any taxable
				year, the average of—
								(A)the taxpayer's
				earned income for such taxable year, and
								(B)the taxpayer's
				earned income for the preceding taxable
				year.
								.
				(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				204.Carryback and
			 carryforward of standard deduction and personal exemption deductions
				(a)Standard
			 deductionSection 63 of the Internal Revenue Code of 1986
			 (relating to taxable income defined) is amended by adding at the end the
			 following new subsection:
					
						(g)Carryback and
				carryforward of deductions for individuals who do not itemize
							(1)In
				generalIn the case of an eligible taxpayer, if the sum of the
				deductions described in subsection (b) exceeds the amount of the adjusted gross
				income of such taxpayer for such taxable year (hereinafter in this subsection
				referred to as the unused deduction year), such excess may
				be—
								(A)carried back to
				the preceding taxable year, and
								(B)carried forward
				to each of the 2 taxable years following the unused deduction year
								(2)Amount carried
				to each year
								(A)Entire amount
				carried to first yearThe entire amount of the unused deduction
				for an unused deduction year shall be carried to the earliest of the 3 taxable
				years to which (by reason of paragraph (1)) such deduction may be
				carried.
								(B)Amount carried
				to other 2 yearsThe amount of the unused deduction for the
				unused deduction year shall be carried to each of the other 2 taxable years to
				the extent that such unused deduction may not be used for a prior taxable year
				because of the amount of adjusted gross income of the taxpayer for such taxable
				year.
								(3)Eligible
				taxpayerFor purposes of this subsection, the term eligible
				taxpayer means, with respect to any taxable year, a taxpayer with
				respect to whom a credit under section 32 is allowable for such taxable
				year.
							.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				205.Advanced
			 refundable credit for members of targeted groups
				(a)Allowance of
			 credit
					(1)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 redesignating section 36 as section 37 and by inserting after section 35 the
			 following new section:
						
							36.Employment
				credit for members of targeted groups
								(a)Allowance of
				creditIn the case of an eligible individual, there shall be
				allowed as credit against the tax imposed by this title for the taxable year an
				amount equal to $500.
								(b)Eligible
				individualFor purposes of this section—
									(1)In
				generalThe term eligible individual means an
				individual who is a member of a targeted group and—
										(A)who—
											(i)has worked
				exactly 1,500 hours for an employer during any period beginning on the date
				such individual was hired and ending with or within the taxable year,
				and
											(ii)was continuously
				employed by such employer during such period, or
											(B)who—
											(i)began work with
				an employer during any 52-week period ending with or within such taxable year,
				and
											(ii)was continuously
				employed by such employer during such 52-week period.
											(2)Member of a
				targeted groupThe term member of a targeted group
				has the meaning given such term under section 51(d).
									(c)Special
				rulesFor purposes of subsection (a)—
									(1)only 1 employer
				may be taken into account with respect to any eligible individual for any
				taxable year, and
									(2)an individual may
				not be treated as an eligible individual more than once with respect to any
				employer.
									For
				purposes of this subsection, rules similar to the rules of subsections (a) and
				(b) of section 52 shall apply.(d)Coordination
				with advance payments
									(1)Recapture of
				excess advance paymentsIf any payment is made to the individual
				by an employer under section 3511 during any calendar year, then the tax
				imposed by this chapter for the individual's last taxable year beginning in
				such calendar year shall be increased by the aggregate amount of such
				payments.
									(2)Reconciliation
				of payments advanced and credit allowedAny increase in tax under
				paragraph (1) shall not be treated as tax imposed by this chapter for purposes
				of determining the amount of any credit (other than the credit allowed by
				subsection (a)) allowed under this part.
									(e)Coordination
				with certain means tested programsFor purposes of—
									(1)the United States
				Housing Act of 1937,
									(2)title V of the
				Housing Act of 1949,
									(3)section 101 of
				the Housing and Urban Development Act of 1965,
									(4)sections
				221(d)(3), 235, and 236 of the National Housing Act, and
									(5)the Food Stamp
				Act of 1977,
									any
				refund made to an individual (or the spouse of an individual) by reason of this
				section, and any payment made to such individual (or such spouse) by an
				employer under section 3511, shall not be treated as income (and shall not be
				taken into account in determining resources for the month of its receipt and
				the following
				month)..
					(2)Conforming
			 amendments
						(A)Section
			 1324(b)(2) of title 31, United States Code, is amended by inserting before the
			 period at the end , or enacted by section 204 of the
			 Earned Income Tax Credit Enhancement Act of
			 2007.
						(B)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by redesignating the item relating to section
			 36 as relating to section 37 and by inserting after the item relating to
			 section 35 the following new item:
							
								
									Sec. 36. Employment credit for members of targeted
				groups.
								
								.
						(b)Advanced
			 payments
					(1)In
			 generalChapter 25 of the Internal Revenue Code of 1986 (relating
			 to general provisions relating to employment taxes) is amended by adding at the
			 end the following new section:
						
							3511.Advanced
				payment of employment credit for members of targeted groups
								(a)In
				generalExcept as otherwise provided in this section, every
				employer making a payment of wages for a payroll period to an individual who is
				an eligible employee with respect to such payroll period shall, at the time of
				paying such wages, make an additional payment to such employee of $500.
								(b)Eligible
				employeeFor purposes of this section, the term eligible
				employee means, with respect to any payroll period, an
				individual—
									(1)who is an
				eligible individual (as defined by section 36(b)), and
									(2)with respect to
				whom an eligibility certificate under this section is in effect.
									(c)Eligibility
				certificateFor purposes of this title, an eligibility
				certificate under this section is a statement furnished by an employee to the
				employer which—
									(1)certifies that
				the employee is a member of a targeted group (as defined in section
				51(d)),
									(2)certifies that
				the employee does not have an eligibility certificate under this section in
				effect for the calendar year with respect to the payment of wages by another
				employer, and
									(3)contains such
				other information as the Secretary may require.
									(d)Payments to be
				treated as payments of withholding and FICA taxes
									(1)In
				generalFor purposes of this title, payments made by an employer
				under subsection (a) to his employees for any payroll period—
										(A)shall not be
				treated as the payment of compensation, and
										(B)shall be treated
				as made out of—
											(i)amounts required
				to be deducted and withheld for the payroll period under section 3401 (relating
				to wage withholding), and
											(ii)amounts required
				to be deducted for the payroll period under section 3102 (relating to FICA
				employee taxes), and
											(iii)amounts of the
				taxes imposed for the payroll period under section 3111 (relating to FICA
				employer taxes),
											as if
				the employer had paid to the Secretary, on the day on which the wages are paid
				to the employees, an amount equal to such payments.(2)Advance
				payments exceed taxes dueIn the case of any employer, if for any
				payroll period the sum of the aggregate amount of payments under subsection (a)
				plus any amount paid under section 3507 exceeds the sum of the amounts referred
				to in paragraph (1)(B), each such advance payment shall be reduced by an amount
				which bears the same ratio to such excess as such advance payment bears to the
				aggregate amount of all such advance payments.
									(3)Employer may
				make full advance paymentsThe Secretary shall prescribe
				regulations under which an employer may elect (in lieu of any application of
				paragraph (2))—
										(A)to pay in full
				all amounts under subsection (a), and
										(B)to have
				additional amounts paid by reason of this paragraph treated as the advance
				payment of taxes imposed by this title.
										(4)Failure to make
				advance paymentsFor purposes of this title (including
				penalties), failure to make any advance payment under this section at the time
				provided therefor shall be treated as the failure at such time to deduct and
				withhold under chapter 24 an amount equal to the amount of such advance
				payment.
									.
					(2)Clerical
			 amendmentThe table of sections for chapter 25 of such Code is
			 amended by adding at the end the following new item:
						
							
								Sec. 3511. Advanced payment of employment credit for members of
				targeted
				groups.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				206.Modifications
			 to work opportunity credit
				(a)Expansion to
			 youth opportunity program participants, WIA youth activity participants, and
			 young offenders
					(1)In
			 generalParagraph (1) of section 51(d) of the Internal Revenue
			 Code of 1986 (relating to members of targeted groups) is amended by striking
			 or at the end of subparagraph (H), and by adding at the end the
			 following new subparagraph:
						
							(J)a youth
				opportunity program participant,
							(K)a qualified WIA
				youth activity participant, or
							(L)a qualified young
				offender.
							.
					(2)DefinitionsSubsection
			 (d) of section 51 of the Internal Revenue Code of 1986 is amended by
			 redesignating paragraphs (11), (12), and (13) as paragraphs (14), (15), and
			 (16), respectively, and by inserting after paragraph (10) the following new
			 paragraph:
						
							(11)Youth
				opportunity program participantThe term youth opportunity
				program participant means an individual who is certified by an eligible
				local board or eligible entity (as such board and entity are described in
				section 169 of the Workforce Investment Act of 1998)—
								(A)as having
				completed a program carried out under that section, and
								(B)as having a
				hiring date which is not more than 1 year after the last date on which such
				individual completed such a program.
								(12)Qualified WIA
				youth activity participantThe term qualified WIA youth
				activity participant means any individual who is certified by a
				designated local agency—
								(A)as an eligible
				youth (as defined in section 101 of the Workforce Investment Act of 1998)
				who—
									(i)is not less than
				age 18 and not more than age 21, and
									(ii)has been
				enrolled in or has received a youth activity (as so defined) under chapter 4 of
				subtitle B of title I of such Act, and
									(B)as having a
				hiring date which is not more than 1 year after the last date on which such
				individual was so enrolled or so received such activity.
								(13)Qualified
				young offenderThe term qualified young offender
				means any individual who is certified by a designated local agency—
								(A)as being not less
				than age 18 and not more than age 21,
								(B)as having been
				convicted of a misdemeanor, and
								(C)as having a
				hiring date which is not more than 1 year after the last date on which such
				individual was so convicted or was released from
				prison.
								.
					(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 individuals who begin work for the employer after the date of the enactment of
			 this Act.
					(b)Additional work
			 opportunity credit for retained employees
					(1)In
			 generalSubsection (a) of section 51 of the Internal Revenue Code
			 of 1986 (relating to amount of credit) is amended by striking equal to
			 40 percent of the qualified first-year wages for such year. and
			 inserting
						
							equal to the sum
			 of—(1)40 percent of the
				qualified first year wages for such year, plus
							(2)$500 for each
				retained
				employee.
							.
					(2)Retained
			 employeeSection 51 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
						
							(l)Retained
				employeeFor purposes of this section, the term retained
				employee means an employee who is a member of a targeted group
				and—
								(1)who—
									(A)has worked
				exactly 1,500 hours for the taxpayer during any period beginning on the date
				such employee was hired and ending with or within the taxable year, and
									(B)was continuously
				employed by such taxpayer during such period, or
									(2)who—
									(A)began work with
				the taxpayer during any 52-week period ending with or within such taxable year,
				and
									(B)was continuously
				employed by such taxpayer during such 52-week period.
									For
				purposes of the preceding sentence, no employee may be treated as a retained
				employee more than once with respect to any
				taxpayer..
					(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after the date of the enactment of this Act.
					207.Publication of
			 changes and assistance with preparationThe Secretary of the Treasury shall—
				(1)publicly
			 disseminate information with respect to the amendments made by this title
			 (including the dissemination of such information to State and local government
			 one-stop job centers), and
				(2)provide
			 appropriate assistance to taxpayers (through low-income taxpayer clinics and
			 other sources) for the purpose of allowing taxpayers to benefit from the
			 amendments made by this title.
				
